                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 JERMEAL WHITE,                              :   Case No. 1:19-cv-33
                                             :
        Plaintiff,                           :   Judge Timothy S. Black
                                             :   Magistrate Judge Stephanie K. Bowman
 vs.                                         :
                                             :
 MICHAEL DILLOW, et al.,                     :
                                             :
        Defendants.                          :

                         DECISION AND ENTRY
             ADOPTING THE REPORT AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 29)

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the

Magistrate Judge reviewed the pleadings filed with this Court, and on January 28, 2020,

submitted a Report and Recommendation. (Doc. 29). No objections were filed.

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that such Report and Recommendation (Doc. 29) should be and is hereby

ADOPTED in its entirety.

       Accordingly, for the reasons stated above:

       1)     The Interested Party State of Ohio’s motion to dismiss (Doc. 15) is
              GRANTED;

       2)     Plaintiff’s claims against the “Correctional Officers” are DISMISSED; and
        3)   Defendant Dillow’s motion for judgment on the pleadings (Doc. 18) is
             GRANTED in part so as to dismiss Plaintiff’s claims against Defendant
             Dillow in his official capacity; and

        4)   Defendant Dillow’s motion for judgment on the pleadings (Doc. 18) is
             DENIED in part as to Plaintiff’s claim against Defendant Dillow, in his
             individual capacity, for excessive use of force in violation of the Eighth
             Amendment, which claim may proceed.

        IT IS SO ORDERED.

Date:        2/21/2020
                                                           Timothy S. Black
                                                           United States District Judge




                                            2
